Title: To Thomas Jefferson from Sylvanus Bourne, 29 December 1791
From: Bourne, Sylvanus
To: Jefferson, Thomas



Sir
Philadelphia Decr. 29 1791

At the time I had the honour of addressing you last, I was in expectation of forming such a mercantile connection, as would have induced me to return to the west Indies; but the late repeated bad news from that quarter, has discouraged the Person who contemplated this connection with me from any further pursuit of it. I now therefore beg leave (agreably to your advice as to the mode of returning my Commn. to the President) to inclose it to your care, accompanied by some papers committed to my charge the object of which I had no opportunity to effect, but which may possibly be taken up hereafter. I feel the conviction of error in having called your attention to those Pieces signed Americanus and fear you have viewed it as the result of self approbation and assumed merit, an effect of all others I should wish to have avoided.
Should my apprehensions be well founded Permit me to indulge the hope that you will not cherish an opinion so contrary to my feelings and unfavourable to my Character, for be persuaded Sir that I am sincerely emulous of your Esteem and in any situation of life it would be a source of real pleasure to me to know that I possessed it. I have the honour to be With the greatest Respect your most obedt humble servt,

Sylva: Bourne

